     DANIEL HILL
1
     HILL FIRM PLLC
2    Nevada Bar No. 12773
     228 S. 4th Street, 3rd Floor
3    Las Vegas, Nevada 89101
     Phone: 702-848-5000
4    Fax: 702-442-8338
     dan@hillfirmlawyers.com
5    Attorney for Defendant

6                         UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
7
                                      -oOo-
8
       UNITED STATES OF AMERICA,                         Case No. 2:16-cr-230-GMN-DJA
9
                                Plaintiff,                STIPULATION TO CONTINUE
10                                                               SENTENCING
                    vs.                                         (Second Request)
11
       TAJ THOMPSON,
12
                               Defendant.
13

14            IT IS HEREBY STIPULATED AND AGREED by and between the United States

15    of America, through Robert Knief, Esq., Assistant United States Attorney, together with

16    Daniel Hill, Esq., counsel for defendant Taj Thompson, that the sentencing hearing

17    currently scheduled for February 6, 2020 at 10:00 a.m. be vacated and set to a date and

18    time convenient to this Court, but no sooner than 60 days from the current sentencing

19    date.

20            This stipulation is entered into for the following reasons:

21            1. The Defendant is out of custody and does not object to the continuance.

22
              2. Defense counsel needs additional time to prepare for Defendant’s sentencing
23               because a lengthy sentencing memorandum is necessary. Counsel is currently

24               in the Vagos trial (2:16-cr-265-GMN-NJK), where he represents the lead
                                                    1
1       defendant, Pastor Palafox.

2    3. The parties agree to the continuance.

3    4. Additionally, denial of this request for continuance could result in a

4       miscarriage of justice.

5    5. The additional time requested by this Stipulation is made in good faith and

6       not for purposes of delay.

7    6. This is the second request for a continuance of the sentencing hearing.

8
            DATED this 4th day of February 2020.
9
                                          /s/ Daniel Hill
10                                        ______________________
                                          Daniel Hill, Esq.
11                                        Counsel for Taj Thompson

12                                        /s/ Robert Knief
                                          ______________________
13                                        Robert Knief, Esq.
                                          Counsel for the United States
14

15

16

17

18

19

20

21

22

23

24
                                          2
1
                      UNITED STATES DISTRICT COURT
2                         DISTRICT OF NEVADA
3                                -oOo-
4
      UNITED STATES OF AMERICA,                       2:16-cr-230-GMN-DJA
5
                              Plaintiff,
6                                                     ORDER
                   vs.
7
      TAJ THOMPSON,
8
                             Defendant.
9

10            The ends of justice served by granting said continuance outweigh the best

11   interest of the public and the defendant in a speedy sentencing, since the failure to grant

12   said continuance would be likely to result in a miscarriage of justice, would deny the

13   parties herein sufficient time and the opportunity within which to be able to effectively

14   and thoroughly prepare for sentencing, taking into account the exercise of due

15   diligence.

16            IT IS THEREFORE ORDERED that sentencing in the above-captioned matter

17   currently scheduled for February 6, 2020 at 10:00 a.m., be vacated and continued to

18   Thursday, April 9, 2020, at 10:00 a.m. in Courtroom 7D before Judge Gloria M.

19   Navarro.

20            IT IS FURTHER ORDERED that this is a firm sentencing date and no further

21   continuances will be granted without a hearing to demonstrate a sufficient basis for

22   delay.

23            DATED February 5, 2020
                                              THE HONORABLE GLORIA M. NAVARRO
24                                            U.S. DISTRICT COURT JUDGE
                                                  3
